         Case 3:19-cv-01991-AC          Document 40       Filed 08/19/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 ALICIA KNECHT, individually and on
 behalf of all others similarly situated,
                                                                     Case No. 3:19-cv-01991-AC

                 Plaintiff,                                             OPINION AND ORDER

        v.

 LANPHERE ENTERPRISES, INC., a
 domestic corporation,


                Defendant.



MOSMAN, J.,

       On July 30, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (“F&R”) [ECF 38], recommending that this court grant Defendant’s Motion to

Compel Arbitration [ECF 24]. No objections were filed. Upon review, I agree with Judge

Acosta, and I GRANT the motion.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of


1 – OPINION & ORDER
         Case 3:19-cv-01991-AC          Document 40       Filed 08/19/20     Page 2 of 2




the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [38].

I GRANT Defendant’s Motion to Compel Arbitration [24].

       IT IS SO ORDERED.

       DATED this19th day of August, 2020.


                                                             ____________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 – OPINION & ORDER
